FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ESTATE OF SAUL CERROS; DINAH                     No. 09-55819
CERROS; SAUL CERROS, minor by and
through his guardian ad litem, Dinah             D.C. No. 2:06-cv-02496-CAS-JTL
Cerros; ALICIA CERROS, minor by and
through her guardian ad litem, Dinah
Cerros; LUCILIA CERROS; BAUDELIO                 MEMORANDUM *
CERROS; VINCE CATANHO,

              Plaintiffs - Appellants,

       v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                       Argued and Submitted October 7, 2010
                               Pasadena, California

Before: FISHER and BYBEE, Circuit Judges, and STROM, District Judge.**




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Lyle E. Strom, Senior United States District Judge for the
District of Nebraska, sitting by designation.
      Plaintiffs appeal from the district court’s adverse judgment, following a

bench trial, in their tort action arising from the fatal shooting of Saul Cerros and

wounding of Vincent Catanho by a federal law enforcement officer. The district

court rejected plaintiffs’ claims after finding that the officer did not use excessive

force. We affirm.

      Plaintiffs’ contention that the district court erred by applying California’s

general self-defense standard, rather than the special law enforcement standard, is

without merit because the general standard was more favorable to the plaintiffs.

See Munoz v. City of Union City, 16 Cal. Rptr. 3d 521, 539-40 (Ct. App. 2004).

They thus have no basis to complain.

      There was no error in the district court’s finding that the defendant used

reasonable force. To satisfy the clear error standard, “a reviewing court must ask

whether, on the entire evidence, it is left with the definite and firm conviction that

a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001)

(internal quotation marks omitted). Plaintiffs contend that the only account of

events consistent with the physical evidence was their own account, presented by

Catanho in his deposition. Plaintiffs overstate the strength of the factual record.

Although some facts could be established with certainty, much of the expert

forensic testimony for both parties was just hypothesis. The case turned
substantially on witness credibility, and there is no evidence that shows the district

court’s finding in defendant’s favor was unjustified.

             AFFIRMED.




                                           3